Ruth Botstein
Linda J. Johnson
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendant
Austin Quinn-Davidson

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

LOUIS IMBRIANI, ROBERT RUBEY,                         )
MICHAEL HANIFEN, HOLLY DERIVERA                       )
BRIAN JOHNSON, and HOCKEY OFFICALS OF                 )
ALASKA,                                               )
                                                      )
               Plaintiffs,                            )
                                                      )
vs.                                                   )
                                                      )
AUSTIN QUINN-DAVIDSON, in her capacity                )
as Acting Mayor for the Municipality of               )
Anchorage,                                            )
                                                      )
               Defendant.                             ) Case No. 3:21-cv-00105 HRH
                                                      )

                                 AFFIDAVIT OF COUNSEL

       1.      My name is Ruth Botstein. I am an Assistant Municipal Attorney for the

Municipal Attorney’s Office. I am counsel of record in this case for defendant Austin Quinn-

Davidson, in her official capacity as Acting Mayor for the Municipality of Anchorage.

       2.      Defendant was served with this lawsuit on May 6, 2021; pursuant to Federal Rule

of Civil Procedure 12, the deadline for filing a responsive pleading is May 27, 2021.




         Case 3:21-cv-00105-TMB Document 6-1 Filed 05/27/21 Page 1 of 2
        3.       I spoke with plaintiffs’ counsel, Stacey Stone, by phone on May 19 and we

followed up by email on May 21 and 23. Ms. Stone stated that her clients would agree to an

extension of time of the responsive pleading deadline until June 7, 2021.

        Pursuant to Alaska Statute 09.63.020, I hereby certify that I executed this affidavit on

May 27, 2021; that a notary public or other official empowered to administer oaths is unavailable

be me; and I certify under penalty of perjury that the foregoing is true.



                                                    By:    s/ Ruth Botstein
                                                           Ruth Botstein
                                                           Assistant Municipal Attorney
                                                           Alaska Bar No. 9901016




Certificate of Service
The undersigned hereby certifies that on May 27, 2021, a
true and correct copy of the foregoing was served
by electronic means through the ECF system as
indicated on the Notice of Electronic Filing.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Affidavit of Counsel
Imbriani, et al. v. Quinn-Davidson; Case No. 3:21-cv-00105 HRH
Page 2 of 2
          Case 3:21-cv-00105-TMB Document 6-1 Filed 05/27/21 Page 2 of 2
